UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST MICHAEL BROWN, a/k/a Rock,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-97-
15-MJG, CA-00-2641-MJG)


Submitted:   March 6, 2001                 Decided:   March 23, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ernest Michael Brown, Appellant Pro Se. Jamie M. Bennett, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Michael Brown seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) and the order denying his motion to supplement the § 2255

motion.   We have reviewed the record and the district court’s

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Brown, Nos. CR-97-15-

MJG; CA-00-2641-MJG (D. Md. Jan. 5, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2